DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/13/2022 has been entered.  Claims  25-41 and 43-45 remain pending.  Claims 25-38 and 43-45 were previously withdrawn.  Claim 39 has been amended.
	The previous objection to the specification is withdrawn in light of Applicant’s amendment.

Claim Objections
Claims 39-41 are objected to because of the following informalities:  for claim 39, on line 7, the word “Copolymer” should be lowercase.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (WO 2014/189044 A1, See English equivalent EP 3000608 B1 for citation).
Regarding claim 39, Takano discloses a thermosensitive recording material (a heat-sensitive recording material) [0001].  The thermosensitive recording material includes a support (a carrier layer) [0019].  Takano discloses the thermosensitive recording material has a thermosensitive recording layer and protective layer containing at least one type of adhesive agent such as acetoacetyl-modified polyvinyl alcohol from a short list (an enhancement layer) [0013].  The protective layer comprises copolymers of ethylene and (meth)acrylic acid from a short list [0063].  The protective layer may also contain a pigment [0069]  The protective layer includes a water resistance imparting agent which is at least one type selected from glyoxal, formaline, glycine, glycidyl ether, glycidyl ether, dimethylolurea, ketene dimer, dialdehyde starch, melamine resins, polyamide resins, polyamine/polyamide resins, epichlorohydrin resins, polyamide-polyamine-epichlorohydrin resins, ketone-aldehyde resins, borax, boric acid, ammonium zirconium carbonate, epoxy-based compounds, hydrazide compounds, oxazoline group-containing compounds and glyoxylates, such as sodium glyoxylate, calcium di(glyoxylate), and ammonium glyoxylate.  By this, a thermosensitive recording material having a layer containing a reaction product of the adhesive agent and the water resistance-imparting agent can be obtained (crosslinker) [0072, 0078].  The thermosensitive or heat-sensitive recording layer contains at least a leuco dye (dye precursors) and a developer [0013].   
Regarding claim 40, Takano discloses various resins are typically used in a coating liquid for the thermosensitive recording layer as an adhesive agent including polyvinyl alcohol, carboxy-modified polyvinyl alcohol, acetoacetyl-modified polyvinyl alcohol, diacetone-modified polyvinyl alcohol, silica-modified polyvinyl alcohol, ethylene-acrylic acid copolymer salts, or styrene-acrylic acid copolymer salts [0038].  Completely saponified polyvinyl alcohol is used in the preparation of the coating liquid for thermosensitive recording layer [0143].       
Regarding claim 41, since the same binders as claimed are in the thermosensitive recording layer, the thermosensitive recording layer could be considered as the barrier layer.  However, Takano also discloses an undercoat layer (barrier layer) [0092].  The undercoat layer is directly on the support before the thermosensitive recording layer is added [0099].  The undercoat layer includes polyvinyl alcohol [0100].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (WO 2014/189044 A1, See English equivalent EP 3000608 B1 for citation).
Regarding claim 39, Takano discloses a thermosensitive recording material (a heat-sensitive recording material) [0001].  The thermosensitive recording material includes a support (a carrier layer) [0019].  Takano discloses the thermosensitive recording material has a thermosensitive recording layer and protective layer containing at least one type of adhesive agent such as acetoacetyl-modified polyvinyl alcohol from a short list (an enhancement layer) [0013].  The protective layer comprises copolymers of ethylene and (meth)acrylic acid from a short list [0063].  The protective layer may also contain a pigment [0069]  The protective layer includes a water resistance imparting agent which is at least one type selected from glyoxal, formaline, glycine, glycidyl ether, glycidyl ether, dimethylolurea, ketene dimer, dialdehyde starch, melamine resins, polyamide resins, polyamine/polyamide resins, epichlorohydrin resins, polyamide-polyamine-epichlorohydrin resins, ketone-aldehyde resins, borax, boric acid, ammonium zirconium carbonate, epoxy-based compounds, hydrazide compounds, oxazoline group-containing compounds and glyoxylates, such as sodium glyoxylate, calcium di(glyoxylate), and ammonium glyoxylate.  By this, a thermosensitive recording material having a layer containing a reaction product of the adhesive agent and the water resistance-imparting agent can be obtained (crosslinker) [0072, 0078].  The thermosensitive or heat-sensitive recording layer contains at least a leuco dye (dye precursors) and a developer [0013].  It would have been obvious to one of ordinary skill in the art to choose acetoacetyl-modified polyvinyl alcohol as the adhesive agent and the crosslink with the water resistance-imparting agent and similar properties would be expected.       
 Regarding claim 40, Takano discloses various resins are typically used in a coating liquid for the thermosensitive recording layer as an adhesive agent including polyvinyl alcohol, carboxy-modified polyvinyl alcohol, acetoacetyl-modified polyvinyl alcohol, diacetone-modified polyvinyl alcohol, silica-modified polyvinyl alcohol, ethylene-acrylic acid copolymer salts, or styrene-acrylic acid copolymer salts [0038].  Completely saponified polyvinyl alcohol is used in the preparation of the coating liquid for thermosensitive recording layer [0143].       
Regarding claim 41, since the same binders as claimed are in the thermosensitive recording layer, the thermosensitive recording layer could be considered as the barrier layer.  However, Takano also discloses an undercoat layer (barrier layer) [0092].  The undercoat layer is directly on the support before the thermosensitive recording layer is added [0099].  The undercoat layer includes polyvinyl alcohol [0100].

Response to Arguments
Applicant’s arguments with respect to claims 39-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767